NEWS RELEASE Dorchester Minerals, L.P. Release Date: February 25, 2008 3838 Oak Lawn Ave., Suite 300 Dallas, Texas 75219-4541 Contact: Casey McManemin (214) 559-0300 telephone (214) 559-0301 facsimile DORCHESTER MINERALS, L.P. ANNOUNCES CHANGE IN BOARD OF MANAGERS DALLAS, TEXAS Dorchester Minerals, L.P. announced today the death of Mr.Rawles Fulgham and the appointment of Mr. Ron Trout as Mr. Fulgham’s successor as an Independent Manager. John Rawles Fulgham served the Partnership and one of its successors as a member of the Advisory Committee and Independent Manager since 1995.His service to, and exemplary leadership of, these entities is honored and cherished by their management, employees and limited partners. Ronald P.
